County Boards of Education were not abolished by the Constitution of 1945; they were given a constitutional rather than statutory status. Consequently, a grand jury convening next after the adoption of the Constitution was without authority to elect a successor to a member of the county board of education whose term had not then expired. Code (Ann. Supp.), § 2-8006.
                      No. 15679. FEBRUARY 6, 1947.
On July 22, 1946, Byron Price presented to the Judge of the Superior Court of Johnson County his petition for leave to file an information in the nature of quo warranto, and for the writ of quo warranto, against Samps L. Powell as a member of the county board *Page 834 
of education. The petition and a stipulation afterwards made showed that Powell had been duly elected to membership on the board by a grand jury at the September term, 1942, for a full term of four years, and that the relator had been elected to succeed Powell by a grand jury at the March term, 1946. Powell refused to relinquish the office, claiming that his term had not expired. The case is here for review on exceptions to a judgment ousting Powell from his office.
By their briefs counsel agree that the only question for decision is whether or not the Constitution of 1945 authorized a grand jury, convening in Johnson County next after its adoption, to reorganize the county board of education under art. 8, sec. 5, par. 1 (Code, Ann. Supp., § 2-6801), by electing new members for the staggered terms therein provided for.
In Wheeler v. Fargo School District, 200 Ga. 323
(37 S.E.2d 322), this court held that the Constitution of 1945, as it related to our Comprehensive School Law of 1919 (Ga. L. 1919, p. 288; Code, § 32-901, et seq.), changed the status of our several county boards of education from statutory to constitutional boards. And we have held in Saxon v. Bell, 201 Ga. 797
(41 S.E.2d 536), that the Constitution of 1945 did not purport to disturb our comprehensive code of statutory school laws other than to make the offices of county school superintendent and county boards of education constitutional offices rather than statutory offices; and that a member of the board of education, whose term had not expired at the time of the adoption of the Constitution, was entitled to hold his office until his successor was elected and qualified. In this case the stipulation shows that the incumbent's term had not expired when the relator was elected as his successor; and the grand jury being without authority to select his successor, the court erred in its judgment ousting the incumbent.
Judgment reversed. All the Justices concur.